t c memo united_states tax_court douglas p and deborah j snow petitioners v commissioner of internal revenue respondent douglas p snow petitioner v commissioner of internal revenue respondent docket nos filed date josh o ungerman for petitioners candace m williams for respondent memorandum findings_of_fact and opinion dawson judge these consolidated cases were assigned to special_trial_judge stanley j goldberg pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge these consolidated cases are before the court on cross-motions to dismiss for lack of jurisdiction petitioners moved for dismissal on the grounds that the notices of deficiency are invalid because they were not mailed to their last_known_address respondent moved for dismissal on the grounds that the notices of deficiency were mailed to petitioners' last_known_address and the petitions were untimely filed a hearing was held on these motions in dallas texas findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by this reference petitioners resided in plano texas at the time their petitions were filed petitioner douglas p snow mr snow filed his individual federal_income_tax return on date on date respondent mailed a notice_of_deficiency for the first notice to mr snow pincite6 audelia all section references are to the internal_revenue_code as amended unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure dallas texas the audelia address respondent withdrew the first notice_of_deficiency on date therefore the first notice is not at issue on date mr snow filed a second federal_income_tax return for the second return on both returns mr snow used the audelia address sometime after mr snow married petitioner deborah j snow mrs snow on date petitioners filed a joint federal_income_tax return for on that return petitioners used the audelia address in date petitioners moved to san mateo drive plano texas the san mateo address at some point they filed a change_of address form with the u s postal service postal service and requested that all mail sent to the audelia address be forwarded to the san mateo address they changed their telephone number they also added a recording to their old telephone number informing callers of their new number petitioners also changed the address on their driver's licenses to the san mateo address they did not send a letter to or specifically notify the internal_revenue_service irs of their move prior to using the san mateo address on their joint federal_income_tax return filed on date in late respondent examined mr snow's second return for the tax_year and petitioners' joint_return for the tax_year respondent sent seven letters to petitioners at the audelia address between date and date requesting information pertaining to the examinations four of the letters were sent by tommy joe parrish mr parrish respondent's agent assigned to examine petitioners' returns petitioners claim they did not receive any of the letters and were not aware of the examinations none of the letters were returned to mr parrish as undeliverable according to the irs computer on date the audelia address was petitioners' last_known_address on date mr parrish retrieved a telephone number for petitioners he wrote the telephone number in his notes from petitioners' case files and also wrote that the telephone number had changed mr parrish claims to have called the new number and left a message on an answering machine petitioners acknowledge that the number called is their new number at the san mateo address but contend they never received a message from mr parrish mr parrish also verified that petitioners had filed federal_income_tax returns for through on date petitioners mailed their joint federal_income_tax return using the san mateo address as their home address and stating the name and address of their tax preparer attached to the return were the following mr snow's form_w-2 showing the san mateo address mrs snow's form_w-2 showing the audelia address check no made payable to the irs with the pre-printed audelia address crossed out and the san mateo address handwritten on the check and a certified mail receipt acknowledging that the return was mailed on date the information provided on the return including petitioners' new address was processed by the irs and added to the computer on date on date respondent's agent checked the computer system for petitioners' address and found the audelia address on date respondent sent a notice_of_deficiency for to petitioners at the audelia address by certified mail on date based on the second return respondent mailed a second notice_of_deficiency for to mr snow at the audelia address by certified mail one envelope was returned to respondent on or about date stamped by the postal service moved left no address no further effort was made by respondent to contact petitioners until date on that date sharon stout a reviewer with the district_office sent two letters to petitioners at the san mateo address ms stout informed them that the time for filing petitions with the tax_court with respect to the second notice and the notice expired on august and respectively petitioners filed an amended joint federal_income_tax return on date petitioners filed petitions with this court disputing the second notice and the notice on date in the second notice respondent determined a deficiency in mr snow's federal_income_tax of dollar_figure and an addition_to_tax for failure_to_file a timely return under sec_6651 of dollar_figure in the notice respondent determined a deficiency in petitioners' joint federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure prior to the hearing petitioners paid the deficiencies additions to tax and penalties in full assuming arguendo that the second notice and the notice are valid the 90-day periods for filing petitions with this court expired on august and respectively which dates were not legal holidays in the district of columbia the petitions for each year as noted above were not filed until date opinion sec_6212 authorizes the secretary or_his_delegate upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified mail or registered mail sec_6212 provides that a notice_of_deficiency in respect of an income_tax shall be sufficient if it is duly mailed to the taxpayer at his last_known_address generally the commissioner has no duty to effectuate delivery of the notice after it is mailed 93_tc_22 neither sec_6212 nor the regulation promulgated thereunder sec_301_6212-1 proced admin regs defines what constitutes a taxpayer's last_known_address we have defined it as the address to which in light of all the surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice_of_deficiency to be sent 74_tc_430 see also 907_f2d_517 5th cir revg 92_tc_949 and cases cited therein generally a taxpayer's last_known_address is the address shown on his most recently filed and properly processed return absent clear and concise notice of a different address 91_tc_1019 our holding in abeles v commissioner supra reiterated this court's position as stated in 62_tc_367 affd without published opinion 538_f2d_334 9th cir that what is significant is what the commissioner knew or should have known at the time the notice_of_deficiency was mailed abeles v commissioner supra see also ward v commissioner supra pincite thus where the commissioner is aware before mailing the notice_of_deficiency that the taxpayer has moved the commissioner is required to exercise reasonable care and diligence to discover and mail the notice_of_deficiency to the correct address monge v commissioner supra see also ward v commissioner supra pincite citing 855_f2d_208 5th cir revg and remanding t c memo whether the commissioner has exercised reasonable care and diligence is a question of fact 81_tc_42 and cases cited therein see also mulder v commissioner supra in ward v commissioner supra the taxpayer mailed a letter to the irs service_center notifying the service_center of his new address while the address change was pending the irs mailed a notice_of_deficiency to the taxpayer at his old address which was still posted in the central computer the court_of_appeals for the fifth circuit the court to which these cases are appealable observed that a properly instructed agent would have recognized a notation code on the computer record indicating a change_of address was pending for the taxpayer because the irs knew of the address change the court_of_appeals held that the irs was required to exercise reasonable diligence in finding the taxpayer's last_known_address and concluded that the irs had failed to do so the court_of_appeals noted however that the situation is different if a taxpayer chooses to inform the irs of an address change solely by placing the new address on the taxpayer's most recently filed return without otherwise drawing the attention of the irs to the information in such cases notice of the new address is effective as of the date that the irs properly processes the return rather than as of the date the irs receives the tax_return provided that the irs inputs the information without unreasonable delay in ward v commissioner supra pincite the court noted the irs receives millions of tax returns annually it would be unreasonable to expect the irs to notice a new address among these returns before the irs had processed the information since the taxpayer elects to run the risk that the irs will issue a notice_of_deficiency before the irs inputs the new information the only burden placed on the irs is to process the returns in a reasonable amount of time petitioners argue that respondent knew that their address had changed prior to mailing the notices of deficiency they contend that such knowledge resulted from receipt of petitioners' federal tax_return on or around date which reflected the san mateo address the knowledge of respondent's agent that petitioners had changed their telephone number and petitioners' failure to respond to any of the seven letters from respondent's agents here the facts do not show that respondent knew or should have known that petitioners' address had changed prior to the date the notices of deficiency were mailed because petitioners informed respondent of their address change solely by placing their new address on their return filed on date respondent is deemed to have notice of the address change as of the date the return was processed provided that respondent properly processed the tax_return information respondent processed petitioners' return and updated the record on petitioners in her computer system to reflect the san mateo address as of date the parties have stipulated that returns received by the irs between february and june are considered properly processed if processed on date and this is within the guidelines for properly processed returns as set forth in revproc_90_18 1990_1_cb_491 thus as of may and the dates on which the notices of deficiency were issued respondent did not have notice of petitioners' change_of address based on their federal_income_tax return petitioners also argue that respondent's agent mr parrish knew or had reason to know that they had changed their address after mr parrish the agent assigned to examine petitioners' returns retrieved petitioners' most recent address the audelia address from the irs computer system he went further and obtained petitioners' current telephone number mr parrish recognized that petitioners' telephone number had changed and he wrote the new telephone number in his notes from petitioners' case file it is not clear from the record how mr parrish obtained petitioners' current telephone number nonetheless he did obtain the new telephone number prior to the issuance of the notice_of_deficiency however we do not believe that this information was sufficient to give respondent reason to know that petitioners had moved mr parrish also knew that petitioners had filed federal_income_tax returns for through and that seven letters sent to the audelia address had garnered no response four of the seven letters were sent by mr parrish it is presumed that a properly addressed letter placed in the care of the postal service has been delivered to the addressee see mulder v commissioner f 2d pincite 75_tc_318 affd without published opinion 673_f2d_1332 7th cir moreover there is no evidence in the record that any of the letters were returned to respondent respondent was not aware that petitioners had changed their address before the notices of deficiency were mailed respondent exercised due diligence in determining petitioners' last_known_address at the time the notices of deficiency were mailed by relying on the information contained in the irs central computer petitioners argue however that respondent did not exercise reasonable care and diligence in determining and mailing the notices of deficiency to their last_known_address they contend that because respondent did not contact a number of sources including petitioners' tax_return_preparer the texas department of motor vehicles and mr snow's employer in order to obtain petitioners' new address respondent failed to exercise diligence relying upon mulder v commissioner supra in mulder the irs mailed two letters to the taxpayer using the address which appeared on the taxpayer's return filed for the year at issue both letters were returned as undeliverable thereafter the irs issued and mailed a notice_of_deficiency certified return receipt requested to the same address the taxpayer did not receive the notice_of_deficiency but instead learned of the deficiency determination when the irs mailed a statement of taxes due to his new address the court_of_appeals for the fifth circuit observed that the irs could have determined the taxpayer's home address by contacting a number of sources and that such efforts were within the reasonable exercise of diligence required when the irs knows or should know that the address on the subject tax_return is no longer current mulder v commissioner supra pincite this obligation does not arise however unless the irs is aware that the taxpayer has changed addresses because we find that respondent did not know that petitioners had moved respondent was not obliged to make these additional inquiries in exercising reasonable diligence at least one of the date notices of deficiency mailed to petitioners' audelia address was returned to respondent on or about date stamped moved left no address in 864_f2d_1191 5th cir the court_of_appeals for the fifth circuit stated the relevant statutes simply require that the deficiency be mailed to the taxpayer's last_known_address not that it be received id pincite taxpayers argued that the irs should have checked its administrative file after a notice_of_deficiency sent to the address on their most recently filed return was returned undelivered in addition the court_of_appeals reiterated that 'the focus is on the information available to the irs at the time it issued the notice_of_deficiency ' id quoting mulder v commissioner supra pincite thus under this standard we do not believe that respondent was required to investigate further when one of the notices of deficiency was returned undelivered monge v commissioner t c pincite for the reasons set forth above respondent's motions to dismiss will be granted and petitioners' motions to dismiss will be denied petitioners are not without_recourse because they paid the deficiencies interest and penalties in full on date the time for filing a claim_for_refund has not yet run sec_6511 if a timely refund claim is disallowed by respondent petitioners could file a suit_for_refund in the u s district_court or the u s court of federal claims and thus litigate the merits of their tax_liabilities for the years in question appropriate orders and orders of dismissal for lack of jurisdiction will be entered
